PER CURIAM.
William A. Kish, Jr., appeals a final order granting his former wife’s motion to relocate their children to California. We have carefully considered the issues raised, and find no abuse of discretion in the trial court’s decision. However, we agree with Appellant that the trial court should have memorialized the detailed timesharing plan on which the relocation order was premised in the order itself. This plan included a provision for the former husband to have frequent contact with the children via internet video chat, and an agreement that the former wife would bear most of the travel costs for the children to regularly return to Florida to spend time with their father. We also agree that when ordering the former wife to pay half of the fee for the expert who testified at the hearing, the trial court should have set a reasonable deadline for this payment in the order.
Accordingly, we affirm the order on appeal but remand with directions that the trial court formally adopt the timesharing plan by order, and set a deadline for payment of the former wife’s portion of the expert’s fees.
AFFIRMED and REMANDED with Directions.
GRIFFIN, LAWSON, JJ., and ZAMBRANO, R.A., Associate Judge, concur.